Citation Nr: 0738719	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1955 and from December 1956 to January 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee.  

The Board notes that an appeal of a November 2001 denial of 
service connection for diabetes mellitus has been rendered 
moot by an April 2002 rating which granted this claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a December 2005 rating decision, the RO denied entitlement 
to service connection for PTSD.  The Board finds that a 
February 2006 statement serves as a timely NOD with the 
denial of the service connection for PTSD.  To date, no 
statement of the case (SOC) addressing this matter has been 
issued by the RO.  Since the veteran has filed an NOD with 
regards to the issue of entitlement to service connection for 
the PTSD, and as such requires the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for service connection for a back disorder and 
PTSD are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  In January 1995 rating decision, the veteran's claim for 
service connection for a back disorder was denied.  The 
veteran was notified of his procedural and appellate rights 
in a March 1995 letter; however, he did not submit a notice 
of disagreement within one year of this decision.

2.  New evidence received since the January 1995 rating 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received since the January 
1995 decision, and the claim for service connection for a 
back disorder has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, the veteran's claim on 
appeal was received in January 2001.  A duty to assist letter 
addressing the new and material issue was issued in May 2003, 
prior to the August 2003 rating decision that denied this 
issue.  Additional letters were sent in May 2005 and July 
2006 that addressed his back claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
this claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence

Service connection for a back disorder was originally denied 
by the RO in April 1956 between the veteran's first discharge 
from service and his second enlistment.  Following his second 
enlistment, the veteran filed a claim for service connection 
for a back disorder in February 1977.  The RO initially 
denied this claim in April 1977 based on the veteran's 
failure to appear for a VA examination.  After the veteran 
underwent a VA examination, the RO denied his claim in August 
1977 with notice sent in September 1977.  The veteran did not 
appeal.  The most recent prior final denial was in January 
1995, with notice sent in March 1995 which provided him with 
information as to his procedural and appellate rights.  He 
failed to appeal and this denial became final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  He 
filed to reopen his claim in January 2001.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect prior to August 29, 2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that during the pendency of this claim the 
regulations were also amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as the 
veteran's claim to reopen was filed prior to August 29, 2001.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Among the evidence previously before the RO in January 1995 
were service medical records including the March 1955 
entrance examination wherein the veteran's spine was normal 
on physical examination and he denied bone, joint or other 
deformity, arthritis, rheumatism.  The doctor's summary of 
medical problems was blank.  He was found physically 
qualified for enlistment in the Marine Corps in March 1955.  

In August 1955 the veteran was seen at the camp infirmary for 
an injury related to a chest contusion after he was involved 
in an accident between 2 buses.  Later in August 1955 he was 
seen for an inguinal hernia and was noted to have been in a 
truck accident 2 months earlier, at which time he suffered 
only bruises.  He complained of lumbar pain aggravated by 
activity.  The rest of the record dealt with his hernia 
including surgery for the same.  During convalescence from 
this surgery he was said to complain of back pain.  

In late August 1955 he underwent a Medical Board examination 
where he said he had some backaches prior to service usually 
on prolonged activity, which was somewhat relieved by rest.  
It was worse on heavy lifting and bending.  2 months prior to 
his hospitalization in July 1955 he was in a bus wreck on a 
training exercise.  He said he was pinned between 2 seats and 
had one pressed on his back and one on his chest.  He said he 
was in this position for only a few minutes.  He said he had 
an ache in his low back for about 1 day.  The next day after 
the bus ride his back ached some but improved with rest.  
Physical examination revealed a lumbar scoliosis to the left.  
His right pelvis appeared slightly higher than the left.  His 
straight leg raise and other tests were negative and his 
reflexes were equal and active and he had no muscle spasm.  
X-ray study showed spina bifida occulta at L-5 and bilateral 
spondylosis of pars interarticulitis at L5.  Also a Grade I 
spondylolithesis was shown.  The examiner opined that the 
veteran has a congenital bone fusion defect of the low back 
which subjected him to repeated low back strains.  It was the 
opinion of the Medical Board that the veteran did not meet 
the minimum standard for enlistment or induction and was 
unfit for further military service by reason of physical 
disability.  The physical disability was said to neither have 
been incurred nor aggravated by service.  The November 1955 
Medical Board gave the same findings and conclusions.  The 
veteran was discharged from the service in accordance with 
Paragraph 5b(3)(b) BuMed Instr. 1910 2A.  

Service connection for a back disorder was first denied by 
the RO in April 1956, between his first and second 
enlistments.  The basis for the denial was that the veteran 
was found to have a congenital bone fusion defect of the 
lower back on orthopedic workup for complaints of back pains.  
The condition was diagnosed as spondylolisthesis and was held 
to exist prior to entry.  The evidence revealed that he was 
in a bus accident and was noted to have received mild 
contusions of the back, but no residuals of disability were 
shown at discharge from service.  This was denied as a 
congenital/constitutional abnormality.  

In 1956 the veteran reenlisted and the December 1956 Army 
enlistment examination revealed his back to be normal.  His 
accompanying report of medical history revealed him to again 
deny bone, joint or other deformity, arthritis, rheumatism.  
Repeated periodic and discharge/reenlistment examinations 
from October 1959, August 1960, September 1963, July 1966, 
September 1969, September 1971 and September 1975 all 
revealed normal spine.  A January 1957 report of medical 
history was noted to be for a paratrooper position and 
revealed the same history as in December 1956 as did the 
report of medical history from August 1960.  His history of 
spinal injury in the Marine Corps with a medical discharge 
was noted in reports of medical history from July 1966, 
September 1969 and September 1971, with the later 2 reports 
of medical history noting him to have a medical discharge 
from the Marine Corps for a spondyloslisthesis of L5-S1.  
However he denied recurrent back pain, bone joint or other 
deformity or arthritis/rheumatism in these reports of medical 
history.  

Despite the normal findings in these periodic examinations 
and reports of medical history between December 1956 and 
September 1975, the service medical records for his service 
following reenlistment in December 1956 are significant for a 
June 1957 motor vehicle accident with complaints of pain in 
the right leg and small of his back.  A few days later also 
in June 1957, he had known spondylolithesis with aggravation 
following this accident, with residual pain.  He underwent 
physical therapy for his back from June through July 1957.  
In October 1957 he was transferred to the AG section with 
constant moderate trouble with his back, with heavy lifting 
causing more pain.  He was given a back brace.  A November 
1962 record gave a past history of a back injury in 1955 in 
the Marine Corps, wherein he was hospitalized approximately 
one month.  He was not told of a fracture.  All physical 
examination charts from 1956 to 1960 made no mention of back 
pain.  He was noted to have gone through jump school in the 
summer of 1957 and there was a profile of L3 dated in October 
1957 of a permanent profile to include no heavy lifting or 
prolonged physical exertion.  Physical examination revealed 
no evidence of localized spinal tenderness or muscle spasm 
and his range of motion was full except for hyperextension.  
Other tests such as straight leg raise, motor power and 
reflexes were normal.  The impression was low back strain.  
Another diagnosis in November 1962 was spondylolisthesis L5-
S1 and possible spinal bifida occulta L5.  Also in November 
1962 revealed that he was recommended for permanent profile 
for complaints of intermittent low back pain usually 
precipitated by heavy lifting with an apparent L3 profile in 
the past but not at this time.  He was noted to have 
spondylolithesis and possible spinal bifida L5 and his 
history and physical examination was reviewed and he was 
noted to have spondylolithesis at L5-S1.  He was placed on 
permanent profile for congenital back trouble of 
spondylolithesis at L5-S1, and was restricted from heavy 
lifting or prolonged standing.  

In September 1976 he underwent a retirement examination with 
his spine normal on general examination, but was noted to 
have congenital spondylolithesis of L3.  A special orthopedic 
examination for retirement also dated in September 1976 noted 
his permanent profile against lifting and he claimed that 
throughout his career he minimized symptoms because of his 
desire to do his job.  He had non radiating low back pain 
with lifting, standing and bending.  Physical examination 
showed full range of motion, nontender back and negative 
straight leg raise and negative neurological examination.  X-
rays revealed a grade I spondylolithesis and the impression 
was the same.  The September 1976 X-ray report stated that he 
had an apparent 1st degree spondylolithesis of L5 on S1.  
This was confirmed by X-ray taken in October 1976.

In addition to the above service medical records previously 
before the RO, the report of a May 1977 VA examination also 
before the RO in 1995 noted the history of the veteran's bus 
accident said to have taken place in 1955 wherein he was said 
to spent 4 weeks in the hospital.  He presented with 
complaints of back pain after lifting/standing and was denied 
work in the Post Office because he could not stand more than 
1 hour.  He was also unable to participate in sports because 
of pain.  His physical examination revealed full range of 
motion and deep tendon reflexes, sensory and straight leg 
raising all normal.  There was no joint deformity noted.  X-
rays did show a 1st degree spondylolisthesis of L5-S1.  The 
diagnosis was the same.  

In an August 1977 rating, the RO continued to deny service 
connection for a congenital defect of the back and noted the 
evidence in the service medical records and VA examination as 
the basis for this denial.  

In January 1995, the RO denied service connection for a back 
disorder on the basis that service connection for spina 
bifida occulta, spondylolis and spondolithesis was previously 
denied on the basis that it was a congenital condition and 
the appeal rights for the prior denial have expired.  The 
veteran needed new evidence to show that a back condition was 
not congenital and was incurred or aggravated in service.  

Among the evidence received after the RO's January 1995 
denial were private medical records from April 1998 showing 
complaints of low back pain with right S1 joint pain for one 
year.  He was said to have been on oral anti-inflammatories 
but had no physical therapy or injections.  He felt alot of 
his symptoms began in 1956 with a military accident.  On 
physical examination he had full range of motion of his spine 
with some mild pain on flexion.  The rest of the examination 
was unremarkable except for a very positive Patrick's test 
with pain in the right S1 joint to palpation.  X-rays showed 
a rather severe degenerative disc disease (DDD) of L5-S1 and 
some erosion to sacrum.  The impression was DDD L5-S1 with 
sacral erosion.  A magnetic resonance imaging (MRI) done in 
May 1998 showed a large disc herniation at L3-4, mild disc 
herniation at L4-5 and spondylolithesis at L5-S1.  

Among the records submitted after 1995 were VA records from 
2005 that included a January 2005 psychiatric evaluation with 
a general physical examination of the musculoskeletal system 
showing no trauma, but with a history of pain in the low back 
and injury in 1955 in a military training exercise, truck 
injury.  Physical examination revealed complaints of 
tenderness to the low back, range of motion was tolerated 
easily, muscle strength was 5/5 and deep tendon was weak with 
no atrophy.  The rest of this record addressed psychiatric 
complaints.  

Also received after 1995 was an April 2006 opinion from a 
private doctor who said he reviewed the veteran's files and 
that it was his opinion that the accident and years of 
military training most likely aggravated and progressed his 
pain condition beyond natural progression.  This doctor 
stated that he has treated the veteran since 1990 and had 
first prescribed Celebrex and then Vioxx for his hip and back 
pain.  

Based on review of the evidence, the Board finds that the 
evidence submitted following the January 1995 decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  The 
evidence shows post-service lumbar spine pathology documented 
in the records and radiographing testing in 1998.  In 
addition, the April 2006 medical opinion suggests that the 
veteran has a pain condition involving his back which was 
aggravated by his service, including the accident documented 
therein.  Essentially, the new evidence is relevant to the 
matter of possible chronic aggravation of a pre-service 
disorder.  

In this regard, there has been a change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness, which requires the VA to show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOGCPREC 3-2003, 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also 
Cotant v. Principi, 17 Vet. App. 116 (2003).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Therefore, while the additional evidence was sufficient by 
itself to reopen the claim, the combination of the 
appellant's in-service and post-service history of his back 
disability, the change in the interpretation of the 
applicable law, further supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new private medical records and the recent change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness now raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the Board concludes that the evidence 
submitted is new and material, and the claim for service 
connection of a back disability is reopened.  38 C.F.R. § 
3.156(a) (in effect prior to August 29, 2001).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a back disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a back disorder was reopened based on the 
submission of new and material evidence.  

The AOJ has yet to consider the revised provisions governing 
presumption of soundness under VAOGCPREC 3-2003.  See Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also Cotant 
v. Principi, 17 Vet. App. 116 (2003).  The Board notes in 
this instance, the veteran was presumed sound in entrance 
examinations both during his first enlistment in March 1955 
and his reenlistment shown in December 1956, thus both these 
periods must be considered.  

In addition, a VA examination is necessary to fully address 
the nature and etiology of the veteran's current back 
disorder to determine whether it was caused or aggravated by 
service.  Although the veteran submitted a private doctor's 
opinion in April 2006 that said that service most likely 
aggravated and progressed his pain condition involving his 
back beyond natural progression, this opinion fails to 
describe the nature of the pain condition and is vague.  The 
examination should include consideration not only of the bus 
accident in 1955 during his first enlistment, but additional 
incidents and activities shown in the service medical records 
from his second enlistment including apparent involvement in 
jump school as well as a motor vehicle accident in June 1957, 
in addition to the ongoing back problems resulting in 
permanent profile in 1962.  

Additionally the doctor in April 2006 stated that he treated 
the veteran since 1990, suggesting that additional records 
may exist regarding his back problems.  Currently most of the 
available records address problems other than for his back.  

Furthermore, the veteran filed a notice of disagreement (NOD) 
with a December 2005 denial of service connection PTSD in 
February 2006.  As noted above, in response to this rating 
the veteran submitted a statement in February 2006 that 
expressed disagreement with this rating.  The RO has not 
provided a statement of the case (SOC) addressing this issue 
which the veteran has filed timely an NOD with, and as such 
requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 
240-41.  




Accordingly, the Board finds that the case must be REMANDED 
for the following:

1.  The AOJ should issue the appellant 
and his representative an SOC as to the 
issue of entitlement to service 
connection for PTSD.  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The AOJ 
should allow the appellant and his 
representative the requisite period of 
time for a response.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his back disability since 
his discharge from service.  After 
securing the necessary release(s), the 
AOJ should obtain these records, to 
include any additional pertinent records 
from the doctor who drafted the April 
2006 letter regarding the etiology of his 
back complaints.  All correspondence, as 
well as any treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2007).

3.  Upon completion of the above, the 
veteran should be afforded a VA 
orthopedic examination, by an appropriate 
specialist, to ascertain the nature and 
etiology of his current back disorder(s) 
including any congenital conditions.  The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the veteran.  All indicated 
tests and studies should be undertaken.  
Following the examination, the examiner 
should express opinions on the following 
questions:(a) What is the diagnosis (are 
the diagnoses) of the veteran's current 
back disorder(s); (b) If any diagnosed 
back disorder is shown to have preexisted 
service, was there (1) a pathological 
worsening of the preexisting condition 
during either period of service to 
include the period from March 1955 to 
December 1955 and from December 1956 to 
January 1977? and (2) if yes, was the 
increase in severity due to the "natural 
progress" of the disorder or was the 
increase beyond that which would be 
considered the "natural progress" of the 
disorder; (3) if any preexisting 
condition is shown to be a congenital 
condition of the back, was it subject to 
a superimposed injury, as the result of 
active service?(c) for any back disorder 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

4.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2007), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


